Citation Nr: 9927365	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for an anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of May 1997 from the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which evaluated the veteran's anxiety 
reaction disorder as 10 percent disabling.  While the appeal 
was pending, the RO increased the evaluation to 30 percent 
disabling in an April 1998 rating decision.

In October 1998, the Board remanded the case to the RO for 
additional development of the issue.  In an April 1999 rating 
decision, the  RO increased the evaluation of the anxiety 
reaction disorder to 50 percent disabling, following 
additional development and consideration of the issue, as 
requested by the Board in its remand.  The case is now 
returned to the Board for further consideration.


FINDINGS OF FACT

The veteran's service-connected anxiety reaction is 
manifested on most recent examination, by 6 to 7 panic 
attacks during the last year, with an inability to relax 
between attacks, continued problems with anxiety and related 
depression; obsessional tendencies regarding straightening up 
things; interrelational problems with his wife and social 
pressures; moderate impairment in his ability to maintain 
effective and favorable relations with others; an ability to 
function well enough to maintain his job, but with continual 
difficulty applying himself and performing his tasks, with 
severe impairment in his ability to perform occupational 
tasks during intermittent panic attacks, and a past year 
Global Assessment of Functioning Score (GAF) of 55.  



CONCLUSION OF LAW

The criteria for an increased evaluation for anxiety reaction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that his psychiatric disorder is more 
severe than currently evaluated. 

Service medical records reveal that the veteran was treated 
for psychiatric complaints throughout his active service.  An 
October 1971 medical board report diagnosed him with anxiety 
reaction, chronic, moderate and recommended discharge.

By rating decision of January 1972, the RO granted service 
connection for anxiety reaction and a 10 percent evaluation 
was assigned thereto.

VA treatment records from 1975 through 1988 revealed 
treatment for complaints related to the anxiety disorder.  
The veteran also underwent VA examinations in 1972 and 1981.  
These records, as well as other evidence on file during this 
time, were previously considered by the Board in its 
decisions of March 1982 and February 1988, both of which 
denied entitlement to an increased evaluation above 10 
percent for the anxiety disorder.  During this period of 
time, the veteran was noted to be employed full time.  

The 10 percent evaluation was confirmed and continued by 
subsequent rating decisions, including the May 1997 rating 
decision currently on appeal.  As previously indicated, while 
the appeal was pending, the RO increased the evaluation to 30 
percent by rating decision dated April 1998.  Following the 
Board's October 1998 remand, the RO increased the evaluation 
to 50 percent disabling as of March 3, 1997, the date the 
veteran filed his claim for an increased evaluation.  

The VA examination report of May 1997 noted that the veteran 
sees a doctor on a regular basis for this disorder, which was 
alleged to be getting worse.  The veteran complained of 
recurring periods when he feels that something is about to 
happen, at which time he becomes anxious and nervous.  He 
also complained of these episodes ending in depression at 
times.  He was noted to be employed at the Army depot, 
working on military vehicles in repair and inventory.  The 
diagnosis was generalized anxiety disorder, and his current 
level of social, vocational and industrial adjustment was 
deemed to be at moderate risk. 

A March 1998 letter from Eddie L. Huggins, MD, a VA 
physician, said to have been treating the veteran since 
February 1997, reported symptoms consistent with obsessive 
compulsive disorder.  This physician indicated that the 
veteran has been receiving VA treatment for the past 20 
years, and that he had last seen the veteran in September 
1997.  He described his condition as waxing and waning.  He 
noted that the veteran complained of being afraid of things 
and described the veteran as being unable at times to stand 
in front of a class to teach Sunday School.  Dr. Huggins 
indicated that the veteran had difficulty sleeping and was 
experiencing increased irritability.  The veteran had related 
these periods to times when the moon was "full."  Dr. 
Huggins further noted that the veteran was depressed, had 
decreased energy and difficulty concentrating.  He described 
the veteran as having a hard time "throwing stuff off my 
mind."  The veteran ruminated over confrontations at 
meetings and had stated that one time he was chairman of the 
deacon board at church and had difficulty dealing with people 
at these meetings.  The veteran had stated that his memory 
was not clear and he was easily frustrated.  The veteran's 
symptoms were said to include his constantly straightening 
items at grocery stores, counting bricks, having his closet 
perfectly organized and daily checking of his bank account.  
The mental status examination noted the above symptoms with 
the addition of anxiety in terms of affect.  He also had 
increased depression in terms of mood and affect.  Insight 
and judgment were noted to be fair at best.  He was felt to 
be compromised due to his mental state.  He was also seen in 
September 1997, at which time he was still anxious, and his 
symptoms of perfectionism were aggravating his wife.  He 
reported continued anxiety attacks at least once a month.  He 
attempted to quell the anxiety, however, he was generally 
unsuccessful.  

The report from a February 1999 VA examination noted the 
veteran to be married since 1969 and employed for 26 years as 
a mechanic at the Army Depot.  He had three grown children.  
He reported treatment for his service-connected anxiety 
reaction with Tranxene and Amitriptyline.  Subjective 
findings noted that he expressed strong feelings of hurt and 
resentment towards his parents, and became tearful when 
relating his perceived mistreatment from his father.  He 
stated that his marriage was unhappy and he married young to 
get away from his parents.  He indicated that he and his wife 
are totally different and don't understand each other.  He 
described spending alot of time in the woods doing bird 
watching and stargazing.  He indicated that deep down he 
would like to leave, but that religious values and the 
"loving front" his wife puts on would make him look bad to 
others, have deterred him from seeking a divorce.  He 
described being a loner his whole life, and of having been 
treated for anxiety at age 13.  He described worsening 
symptoms in the service, with discharge in 1971.  

He reported suffering 6 to 7 panic attacks during the last 
year, and that between attacks, he was unable to relax.  He 
described being unable to watch television because he can't 
sit still.  He described being especially bothered when the 
moon is full.  He stated that anxiety causes him to have an 
uneasy feeling that something bad is going to happen.  He 
commented that his wife calls him a "perfectionist" because 
he straightens up items on shelves, keeps closets in order 
and picks up cigarette butts people throw in the yard.  He 
indicated a strong need for order, for "things to be right 
and be in their places" causes conflict with others who 
don't have that need.  He indicated that the noisy atmosphere 
at his work arouses anxiety and if he has a panic attack, and 
needs to increase his medication, this causes problems 
driving vehicles safely.  At breaks he preferred to be alone, 
but indicated that bothered some people who then perceived 
him as unsociable.  He commented that he could cope with 
anxiety better when he was younger.  He described feeling 
more relaxed alone.  Objective findings noted the veteran to 
be normal in appearance, with no unusual mannerisms.  He was 
properly oriented to time, place, person and current 
situation.  His intelligence and insight were estimated to be 
in the high average range.  Recent and remote memory were 
intact.  He had good insight into his problems, and his 
judgment was adequate.  His speech was clear, relevant, 
coherent and goal directed.  There was no evidence of 
hallucinations, delusions, paranoia or other symptoms of 
psychosis.  He was said to experience chronic subjective 
distress with inner tenseness, anxiety and depression of at 
least moderate intensity.  He rated his own mood as an 8 on a 
10-point scale with 10 representing severe depression and 1 
representing no depression.  He admitted to occasional 
thoughts of suicide but denied any attempts in the past or 
current intentions.  He was able to maintain personal hygiene 
and other basic life activities and capable of managing 
benefit payments.  Findings on examination revealed that he 
continued to struggle with his service-connected anxiety and 
related depression.  His ability to maintain effective and 
favorable relations with others was moderately impaired.  
Although he had obviously functioned well enough to maintain 
his job, it appeared that he had continual difficulty 
applying himself and performing his tasks and that during 
intermittent panic attacks, his ability to perform 
occupational tasks was severely impaired.  The Axis I 
diagnosis was generalized anxiety disorder with depressed 
mood and partner relational problem.  Axis II diagnosis was 
obsessive compulsive disorder.  Axis IV diagnosis was 
stressful work atmosphere, stress and dissatisfaction 
associated with marriage and discord with others regarding 
social expectations.  His Axis V GAF equaled 55 during the 
last 12 months.  
 
Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the veteran believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA psychiatric examinations.  
In addition, the RO obtained the veteran's VA outpatient 
medical records.  The veteran has not indicated that there is 
any other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.  
To the extent that the veteran's claim for entitlement to an 
increased evaluation for his psychiatric disorder was filed 
after the revised regulations were effective, there is no 
need to consider the regulations in effect prior to November 
7, 1996.

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, the currently assigned 50 
percent evaluation is warranted for the following symptoms:  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due  to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 9400 (1998).

Upon review of the record, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's anxiety disorder.  The 
symptomatology currently demonstrated in the record, in 
particular, the findings of the February 1999 VA examination 
do not reveal his symptoms to be of such persistence or 
extent so to result in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms 
described above, which would warrant a 70 percent evaluation 
under the General Formula for Rating Mental Disorders.  

To the contrary, the record reveals, that the veteran has 
maintained a long term, although by his own admission, rather 
unhappy marriage, and has maintained long term employment.  
He is also shown to be able to function and even hold 
positions of authority in social settings such as church, 
although the anxiety has at times hindered his ability to 
perform his tasks such as teaching Sunday School.  While he 
is said to have obsessional rituals, such as straightening 
things out, which sometimes cause conflict, they are not 
demonstrated to be of such an extent that they interfere with 
routine activities.  Nor are his panic attacks, which are 
admittedly quite incapacitating at the times of attack, shown 
to be constant or nearly-continuous. 

In sum, the veteran's present symptoms and his serious 
difficulties with interpersonal relationships are consistent 
with a disability evaluation of 50 percent.  However, a 
higher evaluation of 70 percent is not warranted.

The Board finds that the evidence is not evenly balanced and 
the criteria for a rating in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 9400 (1998).


ORDER

An increased rating for service-connected anxiety disorder is 
denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

